~."`)

35,101~02.

COURT OF CRIMINAL APPEALS

oF TEXAS

EX PARTE § 'TRIAL cT. No. w-11-40599-K
.§ '

ELIJAH TAYLOR § wR-83, 101-0¢‘»2.ECE|VEDlN

COURT OF CF¥|M|NAL APPEALS

TAYLOR'S OBJECTION AND REBUTTAL TO

'THE CRIMINAL DISTRICT COURT NO. 4,

FINDINGS OF FAC'I` AND CONCLUSION OF 10£8282035
LAW ON TAYLOR'S APPLICATION FOR WRIT "
OF HABEAS CORPUS CONCERNING GROUND ONE

TQ THE HFNORABLE JUDGES CF THE COURT OF CRlMlNAL APPEALS:

Abel
COME_S NOW Elijah lsaiah Ta_Ylor herein after Applicaphct?$i%’p Cledfkse

 

capacity submits to this Honorable Court Taylor's Objection and
Rebuttal To The Criminal District Court NO.L, Findings of Fact
And Conclusion of Law On Taylor's'Application For Writ Of Habeas
Corpus Concerning Ground One. In support of Applicantls Objection
and Rebuttal, Applicant presents the following argument:
Objection and Rebdttal Argument

Applicant contends that on page 6 of the Habeas District Court
No.é, Findings of Fact and Conclusion for Apllican'ts Writ of
Habeas Corpus under the title "Other Allegations Raised By
Applicant", The Habeas Court failed to address Applicant's first
ground, which is entitled: "Trial Court Failed To Swear ln‘And
lmpanel Twelve (12) Jurors As Required By The United $tates
Constitution", In lieu of addressing Applicant's first ground.
the Habeas Court added a ground that the Applicnt never alleged.

Applicant now present' s to this Honorable Court the ground

raised by the District Court No..4z as follows:

13. This Court finds there was no objection by either side to the
final jury panel selected according to article 35426, Texas Code
of Criminal Procedure. A violation of article 35=26 per se does
not constitute reversible error. Brossette v. State, 885 S;W.Zd
841, 842 (Tex.App -Dallas 1994; pet,ref'd). This-issue could have
been raised on Direct appeal. See Ex parte Ramos, 977 S.W.2d 616z
617 (Tex;Crim.App. 1998). (Excerpt from Habeas Court Findings of
Fact and Conclusion of Law For Taylor‘s Application for Writ Of
Habeas-Corpus.)

Applicant asserts to this Honorable Court that he never raised
any such allegation under article 35.26 of the Tex. Code of Crime
inal Procedure, and now submits his objection and rebuttal to this
unacceptable allegation raised by the Habeas Court as_a Bar to this
Court's presumption of correctness deferential standard,

Applicant contends that the ground he raised was based on
article 33.01 of the Texas Code of Criminal Procedure, in which
it concerns the jury size. As stated and argued in Applicant's
Application for Writ of Habeas Corpus:andeemorandum in Supporti
of Appplicant's Application for Writ of Habeas Corpus, the jury
that deliberated in Applicantis trial was composed of eleven (11)
jurors, which isla violation of Applicant's Fifth= Sixth, and
Fourteenth Amendments of the United States of America Constitut-
ion. ln essence of this violation the conviction is void, and
Applicant again request to this Court that the judgement based
thereon be set aside. See Applicant's Application For Writ of

Habeas Corpus and Memorandum in Support of Applicant's Application

Aus¢( runway 7§7¢|

>

For Writ Of Habeas Corpus for the listing of the eleven (11)

jurors and the argument.
Conclusion
ln closing, Applicant request that this Honorable Court
eradicate the allegation raised by the Habeas Court concerning
article 35.26, and accordingly address Applicant's raised alle-

gation under article 33.01 of the Texas Code of Criminal Proce-

dure concerning jury size. ln the interest of justice.

PRAYER
Wherefore, premises considered, Applicant pray that this
Honorable Court grant his Objection and Rebuttal to the Criminal
District Court No.453 Findings of Fact And Conclusion Of Law on
Taylorjs Application For Writ of Habeas Corpus Concerning Ground

One. ln the lnterset of Justice.

vERIFICATIoN
Pursuant to 28 U.S.C§ § 1746, l, Elijah Taylor, declare and
verify under penalty of perjury that the above information is true

and correct, Executed on this 18th day of December 2015-

Wé
/s/ Zl§dm_ lhgég§_;k@%ég;i_“
Elijah lsaiah Tavlor 6071

Certificate of Service
l, Elijah Taylor do hereby certify that a true and correct copy
of this instrument has been served by placing same in the U,S. Mail

postage prepaid, on this 18th day of December, 2015. addressed to:

EEEEEEB‘SEiosM aidszi¢z E§deh
`EE*§¥ §§i§&¢$'i!i!§§*i§lll!!'§ /S/
m mms B‘B Elijah ay_lor #1 6071
m, w m-@ ' James V. Allred Unit
' 2101 FM 369 N.
\ \ F\.
S“E'§¥C(l£g§€n? (i:lls$::;gr\-: ~ .~ Iowa Parl